Exhibit 10.2

SETTLEMENT AND LICENSE AGREEMENT

This is an agreement (hereinafter referred to as “Agreement”) dated as of this
9th day of January, 2009, by and among Warner Chilcott Company, Inc. (“WCCI”), a
corporation organized and existing under the laws of Puerto Rico, and Watson
Pharmaceuticals, Inc. (“WPI”), a corporation organized and existing under the
laws of the State of Nevada, and Watson Laboratories, Inc. (“WLI”, and, together
with WPI, “Watson”), a corporation organized and existing under the laws of the
State of Nevada. WCCI and Watson are sometimes individually referred to herein
as a “Party” and collectively referred to herein as “Parties.”

WHEREAS, the Parties are presently involved in the Lawsuit, in which it has been
asserted that Watson infringes certain claims of U.S. Patent No. 5,552,394 (the
“Patent” and the asserted claims therein, the “Patent Claims”), with respect to
certain of which Patent Claims Watson has asserted affirmative defenses and
counterclaims alleging invalidity, unenforceability and/or non-infringement; and

WHEREAS, the Parties wish to fully settle the Lawsuit concerning the Patent
Claims with respect to the Watson Product upon the terms and subject to the
conditions set forth below.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

1. The following terms, when used with initial capital letters shall have the
meaning set forth below.

a. “Affiliate” shall mean with respect to a Party, any Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Party at any time during the period for which
the determination of affiliation is being made. For the purposes of this
definition, “control” (including the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management, policies or affairs of a
person, whether through ownership of voting securities or general partnership or
managing member interests, by contract or otherwise, including the ownership,
directly or indirectly, of securities having the power to elect a majority of
the board of directors or similar body governing the affairs of such person.
Without limiting the generality of the foregoing, a person shall be deemed to
control any other person in which it owns, directly or indirectly, a majority of
the voting interests.

b. “ANDA” shall mean an Abbreviated New Drug Application as defined under 21
U.S.C. § 355(j).

c. “FDA” shall mean the United States Food and Drug Administration.

d. “Launch Date” shall mean the earliest of (i) January 22, 2014, (ii) the date
of a final, nonappealable judicial order that the Patent is invalid,
unenforceable or not infringed by a Third Party’s generic version of the WCCI
Product and (iii) the date on which Watson is licensed under Paragraph 7 to
launch.



--------------------------------------------------------------------------------

e. “Lawsuit” shall mean Warner Chilcott Company, Inc. v. Watson Pharmaceuticals,
Inc. and Watson Laboratories, Inc., 2:06-CV-03491, U.S. District Court for the
District of New Jersey.

f. “Losses” shall mean all pending and potential claims, demands, all manner of
actions, causes of action, suits, debts, liabilities, losses, damages,
attorneys’ fees, costs, expenses, judgments, settlements, interest, punitive
damages and other damages or costs of whatever nature, whether known or unknown,
pending or future, certain or contingent.

g. “Person” means any individual, corporation, association, partnership (general
or limited), joint venture, trust, estate, limited liability company, limited
liability partnership, unincorporated organization, government (or any agency or
political subdivision thereof) or other legal Person or organization.

h. “Proceeding” shall mean any action, audit, litigation, investigation, suit or
other proceeding.

i. “Related Parties” shall mean a Party’s Affiliates, directors, officers,
employees, agents, representatives, heirs, assigns, predecessors, successors or
other related parties.

j. “Third Party” shall mean any Person other than a Party or its Affiliates.

k. “Watson Product” shall mean the oral contraceptive drug that is described in,
and is the subject of, ANDA No. 78-267 or any other ANDA filed by Watson or its
Affiliates for which the WCCI Product is the reference product.

l. “WCCI NDA” shall mean New Drug Application (an “NDA”) No. 021871.

m. “WCCI Product” shall mean the oral contraceptive drug that is described in,
and is the subject of the WCCI NDA, which is currently marketed by WCCI under
the trademark Loestrin® 24 Fe.

2. Upon the terms and subject to the conditions of this Agreement, in
consideration of the mutual execution of this Agreement and the mutual agreement
to be legally bound by the terms hereof, each Party, on behalf of itself and its
Related Parties, hereby releases, acquits and forever discharges each other
Party and its Related Parties from any and all Losses arising out of, derived
from, predicated upon or relating to the Patent Claims, the actions asserting
such Patent Claims and the Lawsuit; provided, however, nothing in this Agreement
shall prevent or impair the right of any Party to bring a Proceeding in court or
any other forum for a breach of this Agreement or any representation, warranty
or covenant herein. Notwithstanding this release or anything herein to the
contrary, nothing herein shall preclude Watson from challenging the validity,
enforceability and/or infringement of the Patent in any future litigation
concerning a product other than (i) the Watson Product, or (ii) any other
product that, as designed, could be AB rated to the WCCI Product. The Parties
agree to the entry of a dismissal without prejudice of the Lawsuit, with each
side bearing its own costs and attorneys’ fees. Promptly following the

 

2



--------------------------------------------------------------------------------

execution of this Agreement, the Parties shall cause to be filed with the United
States District Court for the District of New Jersey, all necessary papers,
including a Stipulation of Dismissal, attached as Attachment A, required to
dismiss all claims and counterclaims, motions, and petitions asserted in the
Lawsuit and shall take all other necessary actions to obtain the settlement and
dismissal of the Lawsuit.

3. Each Party acknowledges and agrees that:

a. It may have sustained Losses that are presently unknown and unsuspected, and
that such Losses might give rise to Losses in the future. Nevertheless, each
Party acknowledges and agrees that this Agreement has been negotiated and agreed
upon, notwithstanding the existence of such possible Losses, all of which have
been hereby released under Paragraph 2 hereof.

b. If any fact relating to this Agreement or the Lawsuit and now believed to be
true is found hereafter to be other than, or different from, that which is now
believed, each Party expressly assumes the risk of such difference in fact and
agrees that this Agreement shall be, and will remain, effective notwithstanding
any such difference in fact, subject to each Party’s right to bring a Proceeding
for a breach of this Agreement or any representation, warranty or covenant
herein.

c. This Agreement may be pleaded as a full and complete defense to, and used as
a basis for injunction against, any Proceeding that may be instituted,
prosecuted or attempted in breach hereof. Should any Party institute a
Proceeding to enforce any provision of this Agreement, or for Losses by reason
of any alleged breach of any provision hereof, or for a declaration of such
Party’s rights or obligations hereunder, or for any other judicial remedy
predicated upon the breach by the other Party of this Agreement or as may
otherwise be permitted hereunder, the prevailing Party shall be reimbursed by
the losing Party for all reasonable and necessary costs and expenses incurred
thereby, including, but not limited to, reasonable attorneys’ fees for the
services rendered to the Party finally prevailing in any such Proceeding.

4. Watson covenants and agrees that it shall not sell the Watson Product prior
to January 22, 2014 or such earlier date upon which it is licensed to sell the
Watson Product pursuant to Paragraphs 5, 7 or 8 hereof. Watson agrees that to
the extent that Watson or its Affiliates sells, has sold, or offers for sale any
Watson Product in the United States in violation of this Paragraph 4, such
breach will cause irreparable harm to WCCI. Watson hereby irrevocably and
unconditionally consents to immediate entry of a temporary restraining order,
preliminary injunction and permanent injunction, without the requirement to post
a bond, to enforce the provisions of this Paragraph 4.

5. WCCI covenants and agrees that neither it nor its Affiliates shall market or
supply, or grant a Third Party any rights (under the Patent or otherwise) to
market a generic version of the WCCI Product, whether manufactured under the
WCCI NDA or an ANDA, on any date prior to the date that is one hundred eighty
(180) days following the Launch Date, unless WCCI agrees to establish an early
launch date for Watson that is at least one hundred eighty (180) days prior to
the commencement of marketing by WCCI, its Affiliates or such Third Party (an
“Early Launch

 

3



--------------------------------------------------------------------------------

Date”). Any authorization of or license to a Third Party by WCCI to market the
WCCI Product in which WCCI assigns or transfers the exclusive right to market
the WCCI Product shall not trigger this provision, so long as such authorization
or license is subject to the terms and conditions of this Agreement. WCCI shall,
to the extent reasonably practicable, provide Watson with 60 days’ advance
written notice of any such Third Party sale or license. For the avoidance of
doubt, nothing in this Paragraph 5 shall prevent WCCI and its Affiliates from
marketing or from supplying, authorizing or licensing a Third Party to market a
generic version of the WCCI Product, so long as such product is not sold
commercially until the day that is one hundred eighty (180) days following the
Launch Date or the Early Launch Date.

6. Upon the terms and subject to the conditions of this Agreement, WCCI grants
to Watson a non-exclusive, fully paid-up, worldwide, royalty-free, irrevocable
license, under the Patent and all regulatory exclusivities pertaining to and
covering the WCCI Product, to manufacture and offer for sale in the United
States commencing prior to January 22, 2014 for sale commencing on January 22,
2014, and to sell effective January 22, 2014 and thereafter, the Watson Product,
all for the terms of such Patent and regulatory exclusivities. WCCI shall use
its commercially reasonable efforts to cooperate with Watson, at Watson’s sole
cost and expense, as may be required to obtain FDA approval of Watson’s ANDA
No. 78-267 effective January 22, 2014.

7. If a Third Party commercially launches a generic version of the WCCI Product
without authorization from WCCI, then WCCI shall grant to Watson the license
granted pursuant to Paragraph 6 hereof, effective on the same date as such Third
Party launch. Further provided, in the event a Third Party commercially launches
a generic version of the WCCI Product and WCCI subsequently succeeds in having
such Third Party cease its sales of such product, then the license granted
pursuant to this Paragraph 7 shall be suspended at such time as the Third Party
product is no longer commercially available or, if such cessation of sales is
pursuant to an injunction issued by a court, the date of such injunction,
whichever is earlier, and the license shall be reinstated upon the subsequent
occurrence, if any, of an “at risk” launch as described in the first sentence of
this Paragraph 7. WCCI shall use its commercially reasonable efforts to
cooperate with Watson, at Watson’s sole cost and expense, as is required to
obtain FDA approval of Watson’s ANDA No. 78-267 under a license granted pursuant
to this Paragraph 7.

8. If a Third Party obtains a final, nonappealable judicial order that the
Patent is invalid, unenforceable or not infringed by a Third Party’s generic
version of the WCCI Product, then WCCI shall grant to Watson a non-exclusive
license under the Patent so adjudicated and all regulatory exclusivities to
enter the market with the Watson Product at the time of such order, and WCCI
shall use its commercially reasonable efforts to cooperate with Watson, at
Watson’s sole cost and expense, as may be required to obtain FDA approval of
Watson’s ANDA No. 78-267 at or as soon as practicable after such order. For
clarity, if the Patent is found in a final, nonappealable judicial order to be
invalid, unenforceable or not infringed by a Third Party’s generic version of
the WCCI Product, Watson shall be entitled to exercise all rights with respect
to the Patent to the extent any Third Party would legally be able to do so.

9. All rights not expressly granted to Watson under Paragraphs 6, 7 and 8 are
expressly reserved to WCCI. Watson expressly disclaims any right to use the WCCI
Product, Patent or Patent Claims except in accordance with the express grants
hereunder, and WCCI has no

 

4



--------------------------------------------------------------------------------

obligation to make available any intellectual property rights or to take any
other actions other than as expressly set forth herein; provided, however, that
WCCI shall not use or sue or bring a Proceeding seeking to enforce any of the
Patent or Patent Claims or any other intellectual property rights pertaining to
the WCCI Product to prevent or restrict Watson or its Affiliates, licensees,
sublicensees or subcontractors from undertaking the licensed activities
permitted under this Agreement, so long as all such activities comply in all
material respects with the terms contained herein.

10. Notwithstanding anything to the contrary contained in this Agreement, Watson
may grant sublicenses in order to exercise its rights and carry out its
obligations under this Agreement: (a) to its Affiliates, without the prior
written consent of WCCI; and (b) to third parties, with WCCI’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Watson acknowledges that the grant of a sublicense or use of a
subcontractor shall not relieve Watson from, and Watson shall remain responsible
for, all of its obligations under this Agreement. Watson shall be responsible
for the compliance of its Affiliates, sublicensees and subcontractors with this
Agreement.

11. Each Party hereto represents and warrants to the other Party that, as of the
date hereof:

a. this Agreement is a legal, valid and binding obligation of the warranting
party, enforceable against such party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally or by general principles
of equity;

b. the warranting party is not subject to any judgment, order, injunction,
decree or award of any court, administrative agency or governmental body that
would or might interfere with its performance of any of its material obligations
hereunder; and

c. the warranting party has full power, right and authority to enter into and
perform its obligations under this Agreement in accordance with its terms.

12. WCCI represents and warrants that, as of the date hereof:

a. it presently owns, licenses or has the legal rights to use the Patent and the
WCCI NDA, and to grant the licenses hereunder, and that it has the right to
settle the Lawsuit; and

b. it has no pending patent applications claiming the WCCI Product.

13. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF APPLICABLE LAW.

14. Neither Party hereto may assign any of its rights or obligations under this
Agreement without the prior written consent of the other Party, except to an
Affiliate, or in connection with a merger, reorganization, change of control or
sale of all or substantially all of the applicable business. Notwithstanding the
foregoing, Watson may assign this Agreement to any successor-

 

5



--------------------------------------------------------------------------------

in-interest to the Watson Product, whether by merger, asset sale, operation of
law or otherwise. Any purported assignment in violation of the foregoing shall
be null and void ab initio and of no force or effect. No assignment of this
Agreement will relieve the assigning Party from any of its obligations
hereunder. In the event of a permitted assignment, this Agreement shall be
binding upon and inure solely to the benefit of the Parties and their respective
successors and permitted assigns.

15. For avoidance of doubt, all rights and licenses granted under or pursuant to
any paragraph of this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code (the “Bankruptcy Code”),
licenses of “intellectual property” as defined under the Bankruptcy Code. The
Parties shall retain and may fully exercise all of their respective rights and
elections under the Bankruptcy Code; provided, however, that should WCCI become
a party to a bankruptcy proceeding and such proceeding is not dismissed within
thirty (30) days then, to the extent permitted by law, this Agreement and the
licenses granted by WCCI hereunder shall be adopted by any bankruptcy trustee or
relevant Third Party charged with the disposition of same, and shall not be
rejected by same, it being the Parties’ intent that, in such event, Watson and
its Affiliates and sublicensees shall be entitled to retain the rights granted
to them hereunder by WCCI. Further, upon the bankruptcy of WCCI, Watson shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property, and such, if not already in its possession, shall be
promptly delivered to Watson unless WCCI elects to continue, and continues, to
perform all of its obligations under this Agreement.

16. From the date hereof until the date on which Watson is permitted to commence
sales of the Watson Product hereunder, WCCI will use its reasonable best efforts
to provide Watson with 30 days’ advance notice of any proposed labeling changes
with respect to the WCCI Product requested by WCCI or any specific labeling
amendments or supplements with respect to the WCCI Product including, but not
limited to, any changes made in response to an order or request of the FDA.

17. Each Party shall, at its own cost and expense, take all actions and do all
things reasonably necessary or proper, including under applicable law, to make
effective and further the intents and purposes of the transactions contemplated
by this Agreement, including executing any further instruments reasonably
requested by the other Party.

18. Each Party acknowledges and agrees that:

a. The Mutual Confidential Disclosure Agreement between WPI and WCCI, dated as
of November 8, 2007, as amended (the “Confidentiality Agreement”), shall remain
in full force and effect, the terms of which are hereby incorporated by
reference, as amended and/or clarified by this Agreement and this Paragraph 18.

b. The Parties hereby acknowledge and agree that (i) WLI agrees to be bound by
the terms and conditions of the Confidentiality Agreement as if it were
originally a party thereto; (ii) the term of the Confidentiality Agreement is
amended such that it shall not terminate until the tenth anniversary of the date
of this Agreement; (iii) the terms of this Agreement and the transactions
contemplated hereunder, and any information exchanged hereunder shall be deemed
“Confidential Information” for purposes of the Confidentiality

 

6



--------------------------------------------------------------------------------

Agreement and any use or disclosure thereof shall be governed by such agreement;
and (iv) the legal department of each Party shall be permitted to retain one
copy of the other Party’s Confidential Information solely for archival purposes,
notwithstanding paragraph 3 of the Confidentiality Agreement. Each Party
acknowledges that any and all other information provided to it by the other
Party or its representatives concerning such other Party and its Affiliates
shall remain subject to the terms and conditions of the Confidentiality
Agreement.

c. If either Party becomes aware or has knowledge of any unauthorized use or
disclosure of the other Party’s Confidential Information, it shall promptly
notify the disclosing Party of such unauthorized use or disclosure.

d. Except (i) as set forth in any press release mutually agreed by the Parties,
(ii) as consistent with the press release issued pursuant to this Paragraph
18(d) and (iii) as may be required to be made by a Party to the extent that such
disclosure is legally required including, without limitation, all applicable
securities and regulatory laws and regulations, neither Party shall make or
allow the publication of any press release or public announcement with respect
to this Agreement or any of the transactions contemplated hereby, without the
prior written approval of the other Party, which shall not unreasonably be
withheld, conditioned or delayed.

19. Each Party shall, at its own cost and expense, take all actions and do all
things reasonably necessary or proper, including under applicable law, to make
effective and further the intents and purposes of the transactions contemplated
by this Agreement, including executing any further instruments reasonably
requested by the other Party.

20. This Agreement (including all attachments hereto) constitutes the entire
agreement and understanding between the Parties with respect to the subject
matter hereof and supersedes all prior agreements or understandings, oral or
written, with respect to such matters, except for the Confidentiality Agreement,
which shall remain in full force and effect as modified hereunder, the terms of
which are incorporated by reference. The Parties may amend or modify the
provisions of this Agreement, including this provision, only by mutual agreement
in writing.

21. The Parties agree and acknowledge that this Agreement is the product of all
of the Parties and shall not be construed against any of the Parties.

22. All notices or other communications hereunder shall be deemed to have been
duly given and made if in writing and if served by personal delivery upon a
Party, if delivered by registered or certified mail (return receipt requested)
or by a reputable overnight express courier service (charges prepaid), or if
sent by facsimile to the person at the address set forth below, or such other
address as may be designated in writing hereafter, in the same manner, by such
person as follows:

 

7



--------------------------------------------------------------------------------

In the case of WCCI:

Warner Chilcott Company, Inc.

Union Street Km. 1.1

Fajardo

Puerto Rico

Facsimile: 787 863 5355

Attn: Senior Director, Business Management

with a copy to:

Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Facsimile: (973) 442-3316

Attn: General Counsel

In the case of Watson:

Watson Pharmaceuticals, Inc.

311 Bonnie Circle

Corona, California 92880

Facsimile: (951) 493-5821

Attn: General Counsel

Such notices will be deemed to have been given on the date delivered in the case
of hand delivery or delivery by overnight courier, on the date set forth in the
confirmation sheet in the case of facsimile delivery, and on the fifth
(5th) business day following the date of post mark in the case of delivery by
mail.

23. This Agreement and any dispute arising out of or related to this Agreement
shall be governed by and construed in accordance with the laws of the State of
New York. With respect to any Proceeding relating to this Agreement, each Party
irrevocably agrees and consents to the exclusive jurisdiction of the federal and
state courts in New York and waives any objection to venue of any such
Proceeding brought in any such court. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN RESPECT TO
ANY SUCH PROCEEDING.

24. WCCI shall defend, indemnify and hold harmless each of Watson and its
Affiliates and their respective directors, officers and employees (each an
“Indemnified Party”) from and against any reasonable fees, costs or expenses
(including expert witnesses and attorneys) incurred by an Indemnified Party in
connection with any action, investigation, subpoena, lawsuit or proceeding,
whether formal or informal, civil or criminal, brought by a governmental entity
or Third Party against an Indemnified Party (each a “Proceeding”) arising from
the Parties’ entering into of this Agreement (each or collectively “WCCI
Liability”). An Indemnified Party claiming a right to indemnification under this
Paragraph 24 shall notify WCCI of any Proceeding within five (5) business days
after the Indemnified Party has knowledge of such Proceeding. At the

 

8



--------------------------------------------------------------------------------

Indemnified Party’s request, WCCI shall use reasonable efforts to cooperate with
the Indemnified Party and its legal representatives in the investigation and
defense of any Proceeding. WCCI shall remit and pay any and all WCCI Liability
to the respective Indemnified Party on a quarterly calendar year basis; provided
that, WCCI’s obligation to reimburse Indemnified Parties for WCCI Liability
shall be limited to one million dollars ($1,000,000) in each calendar year
(January 1 through December 31 of each year). For the avoidance of doubt, WCCI
shall never be obligated to indemnify Watson and its Affiliates and their
respective directors, officers and employees for WCCI Liability in an amount
greater than $1,000,000 in a given year, regardless of the amount of WCCI
liability in any other year.

25. This Agreement may be executed in any number of counterparts, and execution
by each of the Parties of any one of such counterparts will constitute due
execution of this Agreement. Each such counterpart hereof shall be deemed to be
an original instrument, and all such counterparts together shall constitute but
one agreement.

26. If any provision of this Agreement is held invalid, illegal or unenforceable
for any reason, the Parties shall negotiate in good faith for a substitute
provision to continue the intent and purpose of such invalid provisions, and the
validity, legality and enforceability of the remaining provisions shall not be
in any way impaired thereby.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

This Agreement is signed as indicated below by duly authorized representatives
of WCCI and Watson, respectively, effective as of the date first written above.

 

WARNER CHILCOTT COMPANY, INC. By:   /s/ Max A. Torres Name: Max Torres Title:
Senior Director WATSON LABORATORIES, INC. By:   /s/ Paul M. Bisaro Name: Paul M.
Bisaro Title: President and Chief Executive Officer WATSON PHARMACEUTICALS, INC.
By:   /s/ Paul M. Bisaro Name: Paul M. Bisaro Title: President and Chief
Executive Officer



--------------------------------------------------------------------------------

ATTACHMENT A

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

 

WARNER CHILCOTT COMPANY, INC.

 

Plaintiff,

v.

 

WATSON PHARMACEUTICALS, INC.

and WATSON LABORATORIES, INC.

 

 

Defendants.

  

:

:

:

:

:

:

:

:

:

  

DOCUMENT ELECTRONICALLY FILED

 

Civil Action No. 2:06-CV-3491 (HAA(ES))

 

STIPULATION OF DISMISSAL

WITHOUT PREJUDICE

 

Pursuant to Rules 41(a)(1) and 41(c) of the Federal Rules of Civil Procedure.
The Plaintiff and Defendants, by their undersigned attorneys, hereby stipulate
and agree that the above captioned action, including all claims, counterclaims
and affirmative defenses, are dismissed without prejudice.

Each party will bear its own costs, disbursements and attorneys’ fees.

 

2



--------------------------------------------------------------------------------

Dated:                             , 2008     Respectfully submitted,         

Of Counsel:

Robert D. Bajefsky, Esq.

Rebecca D. Hess, Esq.

William Strauss, Esq.

FINNEGAN, HENDERSON, FARABOW,

    GARRETT & DUNNER, L.L.P.

901 New York Avenue, N.W.

Washington, D.C. 20001-4413

Tel.: (202) 408-4000

Fax: (202) 408-4400

   

Kevin J. McKenna, Esq.

Elvin Esteves, Esq.

GIBBONS P.C.

One Gateway Center

Newark, NJ 07102-5310

Tel.: (973) 596-4500

Fax: (973) 596-0545

Email: kmckenna@gibbonslaw.com

 

Attorneys for Plaintiff Warner Chilcott Company, Inc.

        

Of Counsel:

Steven J. Lee, Esq.

Charles A. Weiss, Esq.

Michael A. Freno, Esq.

Melissa Alegre, Esq.

KENYON & KENYON L.L.P.

1 Broadway

New York, NY 10004-1007

Tel.: (212) 425-7200

Fax: (212) 425-5288

   

Glenn D. Curving, Esq.

Joshua S. Bratspies, Esq.

RIKER, DANZIG, SCHERER, HYLAND

    & PERRETTI LLP

Headquarters Plaza

One Speedwell Avenue

Morristown, NJ 07962-1981

Tel.: (973) 538-0800

Fax: (973) 538-1984

 

Attorneys for Defendants Watson Pharmaceuticals, Inc. and Watson Laboratories,
Inc.

 

3